      Case 1:19-cv-00001-GTS-ATB Document 95 Filed 04/15/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

CHRISTINA LEWIS, Individually and On               Case No. 1:19-cv-00001-GTS-ATB
Behalf of All Others Similarly Situated,

               Plaintiff,

               v.

YRC WORLDWIDE INC., JAMES L.
WELCH, JAMIE G. PIERSON, STEPHANIE
D. FISHER, and DARREN D. HAWKINS,

               Defendants.



  NOTICE OF UNOPPOSED MOTION FOR ENTRY OF ORDER PRELIMINARILY
   APPROVING SETTLEMENT AND ESTABLISHING NOTICE PROCEDURES


       PLEASE TAKE NOTICE that Lead Plaintiffs Lead Plaintiffs Peter Szabo and the City of

Warwick Retirement Fund (“Plaintiffs” or “Lead Plaintiffs”), individually and on behalf of all

others similarly situated, will hereby move this Court on a date and at such time as may be

designated by the Honorable Glenn T. Suddaby, United States District Judge of the United States

District Court for the Norther District of New York, 100 S. Clinton Street, Syracuse, NY 13261,

for entry of an Order: (1) preliminarily certifying the Settlement Class for the purposes of

settlement; (2) preliminarily approving the terms of the Settlement as set forth in the Stipulation

of Settlement (“Stipulation”), filed concurrently herewith; (3) approving the form and method for

providing notice of the Settlement; and (4) scheduling a Settlement Approval Hearing and

deadlines for mailing and publication of the Notice, the filing of Settlement Class Member

objections, the filing of Settlement Class Member opt-out notices, the filing of Plaintiffs’ motion




                                             1
       Case 1:19-cv-00001-GTS-ATB Document 95 Filed 04/15/21 Page 2 of 4




for Final Approval of the Settlement, and the filing of Lead Counsel’s application for attorneys’

fees and expenses.

     This motion is based on this Notice of Unopposed Motion, the Stipulation and all exhibits

attached thereto, Plaintiffs’ supporting Memorandum of Law, all filed contemporaneously

herewith, and all pleadings, records, and papers on file herein.

     Defendants do not oppose the relief requested by this motion. Accordingly, Plaintiffs

request that the Court enter the [Proposed] Order Granting Lead Plaintiffs’ Motion for

Preliminary Approval of Class Action Settlement, a copy of which is attached as Exhibit A to the

Stipulation.

Dated: April 15, 2021                             Respectfully submitted,

                                                  /s/ Jeremy A. Lieberman      a
                                                  Jeremy A. Lieberman
                                                  Michael J. Wernke
                                                  Veronica V. Montenegro
                                                  POMERANTZ LLP
                                                  600 Third Avenue, 20th Floor
                                                  New York, NY 10016
                                                  Telephone: (212) 661-1100
                                                  Facsimile: (212) 661-8665
                                                  Email: jalieberman@pomlaw.com
                                                         mjwernke@pomlaw.com
                                                         vvmontenegro@pomlaw.com

                                                  Counsel for Peter Szabo and
                                                  Co-Lead Counsel for the Proposed Class


                                                  /s/ Donald R. Hall       a
                                                  Donald R. Hall
                                                  Jeffrey P. Campisi
                                                   (Bar Roll Number: 700753)
                                                  Jason A. Uris
                                                  KAPLAN FOX & KILSHEIMER LLP
                                                  850 Third Avenue, 14th Floor
                                                  New York, NY 10022
                                                  Telephone: (212) 687-1980



                                             2
Case 1:19-cv-00001-GTS-ATB Document 95 Filed 04/15/21 Page 3 of 4




                                 Facsimile: (212) 687-7714
                                 Email: dhall@kaplanfox.com
                                        jcampisi@kaplanfox.com
                                        juris@kaplanfox.com

                                 Counsel for Lead Plaintiff City of Warwick
                                 Retirement Board and Co-Lead Counsel for
                                 the Proposed Class



                                 Jonathan B. Fellows
                                 George H. Lowe
                                 BOND SCHOENECK & KING, PLLC
                                 One Lincoln Center
                                 Syracuse, NY 13202
                                 Telephone: (315) 218-8000
                                 Facsimile: (315) 218-8100
                                 Email: jfellows@bsk.com
                                        glowe@bsk.com

                                 Local Counsel for Lead Plaintiffs and the
                                 Proposed Class




                             3
      Case 1:19-cv-00001-GTS-ATB Document 95 Filed 04/15/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2021, a true and correct copy of the foregoing document

was served by CM/ECF to the parties registered to the Court’s CM/ECF system.



                                                                   By: /s/ Jeremy A. Lieberman
                                                                       Jeremy A. Lieberman




                                           4
